Citation Nr: 0123981	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 RO rating decision 
which denied service connection for residuals of dental 
trauma, for the purpose of obtaining eligibility for VA 
dental treatment.  

In June 1996, the Board remanded this appeal to the RO for 
further development.  In an April 1998 decision, the Board 
denied the veteran's claim for service connection for 
residuals of dental trauma, for the purpose of eligibility 
for VA outpatient dental treatment, citing the rationale that 
the claim was not well grounded.  

[The claims file shows that in October 1998 the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of dental 
trauma.  The Board notes that such RO decision is a nullity, 
as the veteran's prior claim continued on appeal, as 
discussed below.]

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1999 memorandum decision, the Court affirmed the 
April 1998 Board decision.  The veteran then appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In November 2000, while the appeal was 
pending before the Federal Circuit, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, and this new law eliminated the 
concept of a well-grounded claim.  In January 2001, the 
Federal Circuit granted the VA Secretary's unopposed motion 
to remand the case to the Veterans Claims Court.  In a 
February 2001 order, the Veterans Claims Court, noting the 
intervening enactment of the VCAA (which eliminated the 
concept of a well-grounded claim), withdrew its November 1999 
decision, vacated the April 1998 Board decision, and remanded 
the case to the Board for readjudication.  

The case was subsequently returned to the Board, and in July 
2001 the veteran's attorney submitted additional evidence and 
argument.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of the veteran's appeal.  On November 
9, 2000, the President signed into law the VCAA, which 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, as well as the Court order 
noted above, a remand of the case to the RO is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The VA recently promulgated regulations 
to implement the VCAA, including a regulation on the notice 
and duty to assist provisions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The Board observes that in July 2001, the veteran's attorney 
submitted a February 2001 lay statement in support of the 
veteran's dental claim.  There has been no waiver of RO 
consideration of such evidence, and thus the case must be 
returned to the RO for consideration of the evidence and for 
a supplemental statement of the case.  38 C.F.R. § 20.1304 
(2000).  

Additionally, the Board notes that the veteran has submitted 
other evidence since the now-vacated Board decision, such as 
a September 1998 examination report by S. J. Chermol, D.M.D.  
Dr. Chermol noted that only a medical/dental history was 
taken including a soft tissue examination.  At that time, the 
veteran reported that a hammer hit his head and teeth during 
service.  He stated that his teeth were "broken" at that 
time.  The veteran also reported that he was told by a dental 
examiner that he had gingivitis and that although he was 
aware of his condition, he was denied any form of treatment.  
As to a diagnosis, it was noted that the veteran was fully 
edentulous.  Dr. Chermol also checked a notation (one of 
multiple optional notations printed on the form) that 
although the veteran's condition probably pre-existed 
military service, the condition was probably aggravated or 
worsened by service-connected trauma or environmental 
conditions.  The Board observes that Dr. Chermol did not 
indicate which teeth, if any, were supposedly aggravated or 
worsened by the alleged trauma or environmental conditions 
and whether the alleged trauma was the claimed hammer injury.  
Further, there is no indication that Dr. Chermol reviewed the 
claims folder or based his conclusions on any evidence other 
than the veteran's self-reported history.  

Given the new notice and duty to assist provisions of the 
VCAA, as well as the Court order in this case, an attempt 
should also be made to obtain any additional post-service 
dental records, and a VA examination should be provided.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of dental examination and 
treatment since his service.  The RO 
should then attempt to obtain the related 
dental records which are not already on 
file.

2.  Thereafter the RO should have the 
veteran undergo a VA dental examination to 
determine the nature and etiology of his 
dental conditions.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  All past and present dental 
conditions should be identified.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to which dental condition, if any, to 
include missing teeth, were caused by 
alleged dental trauma in service.  

3.  The RO should ensure that any other 
notification and development action 
required by the VCAA and companion 
regulation (new 38 U.S.C.A. § 5103 and 
§ 5103A, and new 38 C.F.R. § 3.159) is 
completed with respect to the veteran's 
claim for service connection for residuals 
of dental trauma, for the purpose of 
eligibility for VA outpatient dental 
treatment.  

4.  Thereafter, the RO should review the 
claim for service connection for residuals 
of dental trauma, for the purpose of 
eligibility for VA outpatient dental 
treatment.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

